Citation Nr: 1036920	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to 
August 1970, including service in Vietnam from June 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2006 the Veteran testified at a Travel Board hearing.  

In April 2007 the matter was remanded for further development, 
including provision to the Veteran of VA Compensation and Pension 
(C&P) examinations.

In October 2009 the Veteran was notified that the presiding judge 
in the August 2006 hearing was no longer with the Board.  The 
Veteran opted for another hearing.  In March 2010 he testified at 
another Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  The transcripts of the 2006 and 2010 
hearings have been associated with the claims file.  

Although the April 2004 rating decision identified the issue as 
service connection for dermatitis, the January 2004 claim was for 
service connection for "skin condition."  As the evidence now 
reflects a host of skin disorders, the Board has re-styled the 
issue as it was claimed; that is, service connection for a skin 
disorder.

The issue of entitlement to service connection for 
asbestosis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The claim of service connection for a skin disorder is REMANDED 
to the RO via the Appeals Management Center in Washington, D.C.

FINDING OF FACT

A chronic bronchitis disorder was not manifest during service; 
was first diagnosed after service beyond the one-year presumptive 
period for a chronic disease; and is unrelated to an injury, 
disease, or event, including exposure to Agent Orange, in 
service.


CONCLUSION OF LAW

The criteria for service connection for bronchitis have not been 
met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __, 129 
S. Ct. 1696, 1700-1701 (April 21, 2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

On the claim of service connection for bronchitis, the only claim 
decided in this decision, the RO provided pre-adjudication VCAA 
notice by letter, dated in February 2004.  This notice included 
the type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury, disease, or event causing an injury or 
disease during service.  The Veteran was also notified that VA 
would obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on his 
behalf.  In a letter dated in April 2007, he was notified of how 
VA establishes disability ratings and effective dates.

As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (pre-adjudication notice).  

Although the 2007 letter was issued after the rating decision, 
the claim was readjudicated in an August 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  Furthermore, 
since service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility of 
any prejudice to the Veteran.  Thus, no further VCAA notice is 
required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records (STRs), VA treatment records, and private treatment 
records.  He was also accorded multiple VA Compensation and 
Pension (C&P) examinations regarding his claim for a bronchitis 
disorder.  As the Veteran has not identified any additional 
evidence pertinent to the claim, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, or 
if preexisting such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, a veteran with service in the Republic of Vietnam 
during the Vietnam era (beginning in January 1962 and ending in 
May 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.  The following diseases will be presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record of 
such disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.  VA's Secretary has determined that a 
presumption of service connection based on exposure to certain 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary has 
not specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 
Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. 
Reg. 42600-42608 (2002); Notice, 68 Fed. Reg. 27630-27641 (2003); 
and Notice, 72 Fed. Reg. 32395-32407 (2007).

Factual Background

STRs dated in March 1969 show complaints of a cold and chest 
congestion.  Diagnosis was upper respiratory infection.  STRs 
dated in August 1969 show complaints of increased cough.  On 
examination, chest and throat were clear.  Diagnosis was viral 
syndrome.  STRs dated in September 1969 document complaints of a 
chest cold.  Diagnosis was upper respiratory infection.  STRs 
dated in August 1970 document complaints of cold with cough 
productive of rust colored blood for a week.  Examination found 
bilateral wheezing in apical regions and basilar rales.  X-rays 
showed bilateral peribronchial congestion.  Diagnosis was 
bronchitis.  August 1970 separation examination found no 
abnormalities.  During the examination the Veteran remarked that 
his condition was "excellent."

A VA treatment record dated in October 1984 documents complaints 
of dyspnea.  Chest x-ray was normal.

VA treatment record dating in February 1997 documents complaints 
of cold and flu of two weeks duration.  Diagnosis was acute 
bronchitis.  Treatment records dated in September 1997 documents 
complaints of "cold."  At that time, a chest X-ray was ordered 
to rule out pneumonia.  The chest X-ray revealed normal findings 
for the chest:  the lungs were clear, with no meditational or 
hilar abnormality.  Treatment record dated in 1999 documents 
complaints of cold and flu of two weeks duration.  Treatment 
record in 2000 documents complaints of upper reparatory symptoms 
of sore throat, stuffy nose, and cough productive of green 
sputum.  Diagnosis was initially upper repertory infection 
symptoms with productive cough.  Subsequent treatment for similar 
symptoms resulted in diagnoses of sinusitis and allergic 
rhinitis.  

VA treatment records dating from 2001 chronicle complaints of 
shortness of breath and wheezing.  Examination in October 2001 
found wheezing, but lungs were clear after nebulizer treatment.  
The Veteran was provided an albuterol inhaler.  Medical report 
dated in January 2004 reflects histories of cough, productive 
yellow sputum, chest congestion, chills, diffuse wheezes and 
rhonchi in the right lower quadrant.  X-ray images revealed no 
acute disease.  Treatment record dated in May 2004 reveals 
complaints of cough, congestion, yellow sputum, rhinitis, ear 
pain, and headache for three days.  Diagnosis was 
sinusitis/bronchitis.  Examination in June 2004 found "mild" 
wheeze on inspiration but primarily with expiration in both lung 
fields.  Diagnosis was allergic rhinitis by history with "what 
sounded to be reactive airway disease."  

In September 2004 the Veteran was examined by a private pulmonary 
physician.  During the examination the Veteran admitted to a 
history of smoking a pack and a half of cigarettes per day from 
1967 to 1985.  He reported that he had coughed for a number of 
years.  He also reported that he frequently wheezed and had had 
dyspnea for many years.  He elaborated that he became "somewhat 
dyspneic" when climbing stairs, running, or walking 50 feet.  
Physical examination found the lungs clear.  Pulmonary function 
testing revealed mild to moderate airway obstruction.  Chest x-
rays showed an increase in the interstitial pattern in the mid 
and lower lung fields bilaterally of small, irregular, and linear 
opacities.  Diagnosis was "pulmonary asbestosis based on 
exposure history" and "moderate airways obstruction."

VA treatment record dated in November 2004 notes that the Veteran 
had first presented to a private facility with complaints of 
severe chest pain with inspiration.  During his VA consult he 
complained of shortness of breath at rest and on exertion, and 
said that he had been coughing up blood.  Examination found lungs 
clear to auscultation, with no wheezes, rales, or ronchi.  
Diagnosis was "bacterial pna based on diagnosis from TMH."  The 
Veteran refused to be admitted into the hospital for antibiotic 
treatment for his pneumonia.

In March 2005 the Veteran was accorded a C&P examination.  During 
the examination he contended that exposure to Agent Orange in 
Vietnam had caused his current respiratory problems.  He reported 
that he coughed up green phlegm every day and said that he used 
Albuterol for his lungs approximately 20 times a week.  He also 
reported that he had recently been diagnosed with and treated for 
pneumonia.  Finally, he reported that he smoked cigarettes for 
approximately 20 years before quitting in 1990.  Examination 
found lungs to be clear to auscultation, without rales, ronchi, 
or wheezing.  X-ray images were normal.  Diagnosis was 
bronchitis.  According to the examiner, the Veteran's treatment 
for colds and respiratory infections was related to his 
bronchitis.  

VA treatment record dated in August 2005 reflects complaints of 
shortness of breath with wheezing, which were exacerbated by 
exertion.  The Veteran reported that he quit smoking 
approximately 17 years earlier.  Pulmonary function testing 
revealed moderate obstruction.  The examiner noted that 
bronchodilator was not given to check for reversibility, but he 
suspected asthma and possible chronic obstructive pulmonary 
disorder.  Treatment record dated in September 2005 reflects 
complaints of nasal congestion and sore throat.  Diagnosis was 
upper respiratory infection/bronchitis.  VA treatment records 
dated in 2006 document complaints of shortness of breath and 
wheezing, and show a diagnosis of chronic obstructive pulmonary 
disease/asthma exacerbation.  Treatment records dated in January 
2006 note that the Veteran had "asbestos exposure while working 
the construction business for 30 years."  X-ray images revealed 
no acute abnormality.  Treatment record dating in March 2006 
reflects complaints of cough productive of yellowish phlegm.  
Diagnosis was bronchitis.  Treatment record dated in December 
2006 documents complaints of productive cough and nasal 
congestion, for which the Veteran reported taking over the 
counter mediations without relief.  Diagnosis was sinobronchitis.  
Treatment record dated in May 2007 reflects complaints of cough, 
nasal congestion, fever, and body aches.  Diagnosis was upper 
respiratory infection and chronic obstructive pulmonary disease 
exacerbation.  Treatment record in July 2007 reveals complaints 
of productive cough, asthmatic wheeze, and shortness of breath.  
Diagnosis was bronchitis.

In April 2009 the Veteran was accorded a new examination.  During 
the examination he reported that he had stuffiness and chest 
congestion while in Vietnam.  He complained of constant or near 
constant wheezing, dyspnea, and cough, which he said was 
occasionally productive of sputum.  He also complained of 
occasional swelling and frequent fever.  He reported that his 
symptoms improved, but were not completely relieved, with an 
inhaled bronchodilator and an inhaled inflammatory agent.  He 
admitted to a long history of smoking one and a half packs of 
cigarettes per day; which he said that he quit in 1990.  Physical 
examination found decreased breath sounds, but the examiner noted 
that the Veteran displayed no dyspnea on ambulation to the 
examination room and no pausing for breath while conversing.  
Chest x-rays of the lungs were clear, with no bilateral or 
mediastinal abnormality.  Pulmonary function testing found an FEV 
of 62 percent, and a FEV1/FVC of 69 percent.  Diagnosis was 
"COPD/chronic bronchitis."  The examiner then opined that "the 
current COPD/bronchitis is most likely a result of the 
[V]eteran's prior tobacco use" and "less likely as not related 
to the service."  He explained as follows:

Review of c-file indicates patient was 
treated for a cold on 14 March 1965, and 
for acute bronchitis on 8-15-70.  There is 
no indication of any persistent/chronic 
disease process in the medical record.  In 
fact the [V]eteran lists on his separation 
SF 80 "my condition is excellent".  There 
is no credible medical evidence that having 
occasional cold/uri or bronchitis leads to 
the development of chronic lung disease.  
Per [V]eteran, he had a long history of 
allergies.  He didn't begin receiving 
inhalers/treatment for lung problems until 
1997.  He states he was diagnosed with his 
COPD/chronic bronchitis 2005.

Analysis

A disability may be service connected if the evidence of record 
reveals that the veteran currently has a disability that was 
chronic in service or, if not chronic, that the condition was 
noted in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

The Board finds the Veteran's account of progressively worsening 
breathing difficulties and heaviness in his chest to be credible 
(see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable symptomatology, 
where the determination is not medical in nature and is capable 
of lay observation).  However, the singular episode of bronchitis 
during service is inadequate for a finding of chronicity, and 
there is insufficient evidence of any continuity of 
symptomatology as there is no record of any complaints, 
diagnosis, or treatment for bronchitis in the year after service.  
The issue is thus whether the Veteran's current chronic 
bronchitis disorder is related to service by probative opinion 
evidence, or whether service connection, as the Veteran's 
suggests, may be presumed.  

Under certain circumstances, a layperson is competent to identify 
a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  Where, as here, 
there is a question of a diagnosis, not capable of lay 
observation, and the claimed disability is not a simple medical 
condition, competent medical evidence is required to substantiate 
the claim.  Also, where there is a question of medical causation, 
that is, medical evidence of an association or link between the 
claimed disability, first shown after service, and an injury, 
disease, or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
8 C.F.R. § 3.159.

Bronchitis is not a simple medical condition, such as a broken 
leg, because the condition cannot be identified through the 
senses alone.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(Personal knowledge is that which is perceived through the use of 
the senses.).  For this reason, the Board determines that 
bronchitis is not a simple medical condition that a lay person is 
competent to identify.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer a medical 
diagnosis or an opinion on medical causation, and to the extent 
the Veteran statements are offered as evidence of a diagnosis or 
medical causation, the statements are not competent evidence and 
the statements necessarily are excluded as evidence in support of 
the claim.

The medical evidence confirms that the Veteran has a current 
respiratory disorder diagnosed as COPD/chronic bronchitis.  
However, the medical opinion on the issue of nexus provided by 
the April 2009 examiner was that there is no evidence of a causal 
relationship between the Veteran's military service and his 
current bronchitis disorder.  The Board finds this opinion, which 
was based on personal examination of the Veteran and review of 
the claims file, and which included a detailed rationale for the 
examiner's opinion, to be highly probative evidence against the 
Veteran's claim.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has considered whether the 2005 opinion provides 
positive evidence of a causal nexus to service; but finds that 
this opinion stops short of such a conclusion.  The 2005 examiner 
did not aver that the Veteran's bronchitis disorder was incurred 
during service; rather, he merely stated that the Veteran's 
chronic bronchitis was related to his recurrent colds and sinus 
infection, without regard to the dates of said occurrences.  In 
this regard the Board notes that there is a 14 year lag between 
service and medical records of treatment for shortness of breath.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim).  This significant lapse of time 
further militates against a nexus to service.  

Moreover, the evidence includes the 2009 examiner's opinion that 
the current COPD/chronic bronchitis is due to his long history of 
heavy smoking; and, as discussed above, the Board assigns great 
weight to that opinion.  Indeed, the Veteran himself admits that 
he began smoking prior to service and continued to smoke, a pack 
and a half per day, decades after service.  His bronchitis has 
been directly and explicitly linked by competent medical evidence 
to this lengthy smoking history by the 2009 VA examiner; and the 
record contains no evidence to the contrary.  For claims filed 
after June 9, 1998, such as the Veteran's claim, compensation is 
not payable for disability resulting from the use of tobacco 
products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  
Service connection on a direct basis must therefore be denied.

As regards service connection on a presumptive basis, since the 
Veteran served in Vietnam, he is presumed to have been exposed to 
Agent Orange, but neither COPD/bronchitis is not on the list of 
diseases for which the presumption of service connection due to 
exposure to Agent Orange applies.  

The remaining question is whether the disability was actually 
caused by exposure to Agent Orange under Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Where, as here, there is a question 
of medical causation, that is, an association between bronchitis 
and exposure to Agent Orange, where a lay assertion of medical 
causation is not competent medical evidence, Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), competent medical evidence is required 
to substantiate the claim.  As previously stated, the Veteran is 
not qualified through knowledge, experience, training, or 
education to offer such an opinion and therefore his statements 
are not adequate to establish the required nexus to service.  And 
as there is no competent evidence that bronchitis is actually 
caused by exposure to Agent Orange, service connection by direct 
causation due to exposure to Agent Orange is not established.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 
34 F.3d 1039.

As there is no probative evidence of record that is favorable to 
the claim, the preponderance of the evidence is against the claim 
on any basis authorized by statute.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
outcome.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for bronchitis is denied.


REMAND

In August 2006 the Board remanded the issue of service connection 
for a skin disorder for provision to the Veteran of a VA 
Compensation and Pension (C&P) examination, and in April 2009 the 
Veteran was duly accorded a skin examination.  During the 
examination he averred that a recurrent skin rash was not 
symptomatic, and apart from some blackheads on the face and an 
"epidermal inclusion cyst" on the right forearm, no rash was 
detected.  However, during his March 2010 Board hearing he 
testified that he was then symptomatic.  He specifically 
testified as follows:

There are some on me right now and I'm 
itching and scratching a lot when the 
blisters still get on my arm.

He further testified that in addition to treatment from VA, he 
had previously obtained treatment at the Harris County Clinic and 
from a now-deceased private physician.  In order to ascertain the 
nature and etiology of the complained of rash, the Veteran should 
be examined when the complained of rash is symptomatic.  38 
C.F.R. § 3.159; see also 38 C.F.R. § 3.309(e).  On remand a 
request for treatment records from the Harris County Clinic 
should also be made.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA 
to obtain on his behalf, his treatment records 
from the Harris County Clinic.  If no such 
records exist the claims file must be 
documented accordingly.

2.  Accord the Veteran a new examination with 
regard to his claim for service connection for 
a skin disorder.  This examination should be 
done when the Veteran's erythematous 
maculopapular skin rash is symptomatic; so the 
Veteran should be advised, and the appointment 
scheduled, accordingly.  

The claims file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to whether 
it is at least as likely as not that a current 
skin disorder onset in-service or is related 
to any incident of service, including Agent 
Orange exposure or chronic sun exposure.  A 
rationale for all opinions proffered must be 
set forth in the examination report.  

3.  After completion of the above steps, 
readjudicate the Veteran's claim.  If any 
benefit sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


